DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.         The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.        The information disclosure statement (IDS) submitted on 11/22/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.         The drawing(s) filed on 11/22/2021 are accepted by the Examiner.

Status of Claims
6.         Claims 1-20 are pending in this application.
            
Double Patenting
7.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.        Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 5-20 of US Patent No. 11,200,012 (hereinafter ‘012).
Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding Claim 1 (drawn to computer-readable medium (CRM)):

Current Application
Claim 1:

One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause a terminal device to: 

obtain a first public key of a communication device; send, to the communication device via a wireless interface of the terminal device, a first authentication request generated using the first public key; 

receive, from the communication device via the wireless interface, a first authentication response responsive to the first authentication request; 

after the first authentication response is received from the communication device, generate second connection information for establishing a second wireless connection between the communication device and an external device different from the communication device; 

send the second connection information to the communication device via the wireless interface; 

after sending the second connection information to the communication device, send a query request to the communication device via the wireless interface; and

























after sending the query request to the communication device, 

receive, from the communication device via the wireless interface, a query response responsive to the query request, in a case where the communication device establishes the second wireless connection with the external device using the second connection information.
‘012
Claim 1:

One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause a terminal device to: 

obtain a first public key of a communication device; send, to the communication device via a wireless interface of the terminal device, a first authentication request generated using the first public key; 

receive, from the communication device via the wireless interface, a first authentication response responsive to the first authentication request; 

after the first authentication response is received from the communication device, generate second connection information for establishing a second wireless connection between the communication device and an external device different from the communication device; 


send the second connection information to the communication device via the wireless interface; 

after sending the second connection information to the communication device, send, to the communication device via the wireless interface and via the external device, a confirmation request 

in a case where a first wireless connection is established between the terminal device and the external device and the second wireless connection is established between the communication device and the external device; and 

receive, from the communication device via the external device and via the wireless interface, a confirmation response responsive to the confirmation request.

Claim 6:

… after sending the second connection information to the communication device and prior to sending the print data,

send, to the communication device via the wireless interface and not via the external device, 

a query request to query the communication device whether or not the second wireless connection has been established; and 

after sending the query request to the communication device and establishing the second wireless connection between the communication device and the external device, receive, from the communication device via the wireless interface and not via the external device, a query response that is responsive to the query request.









Regarding Claim 14 (drawn to a device):

Claim 14:

A terminal device comprising: 

a wireless interface; 

one or more processors; and 

a memory configured to store instructions that, when executed by the one or more processors, cause the terminal device to: 

obtain a first public key of a communication device; send, to the communication device via the wireless interface, a first authentication request generated using the first public key; 

receive, from the communication device via the wireless interface, a first authentication response responsive to the first authentication request; 

after the first authentication response is received from the communication device, generate second connection information for establishing a second wireless connection between the communication device and an external device different from the communication device; 

send the second connection information to the communication device via the wireless interface; 

after sending the second connection information to the communication device, send a query request to the communication device via the wireless interface; and 

























after sending the query request to the communication device, 

receive, from the communication device via the wireless interface, a query response responsive to the query request, in a case where the communication device establishes the second wireless connection with the external device using the second connection information.

Claim 15:

A terminal device comprising: 

a wireless interface; 

one or more processors; and 

memory configured to store instructions that, when executed by the one or more processors, cause the terminal device to: 

obtain a first public key of a communication device; send, to the communication device via the wireless interface, a first authentication request generated using the first public key; 

receive, from the communication device via the wireless interface, a first authentication response responsive to the first authentication request; 

after the first authentication response is received from the communication device, generate connection information for establishing a second wireless connection between the communication device and an external device different from the communication device; 

send the connection information to the communication device via the wireless interface; 

after sending the connection information to the communication device, send, to the communication device via the wireless interface and via the external device, a confirmation request in a case where a first wireless connection is established between the terminal device and the external device, and the second wireless connection is established between the communication device and the external device; and 

receive, from the communication device via the external device and via the wireless interface, a confirmation response that is responsive to the confirmation request.


Claim 6:

… after sending the second connection information to the communication device and prior to sending the print data,

send, to the communication device via the wireless interface and not via the external device, 

a query request to query the communication device whether or not the second wireless connection has been established; and 

after sending the query request to the communication device and establishing the second wireless connection between the communication device and the external device, receive, from the communication device via the wireless interface and not via the external device, a query response that is responsive to the query request.










Regarding Claim 15 (drawn to a device):

Claim 15:

A communication device comprising: 

a wireless interface; 

one or more processors; and 

a memory storing instructions that, when executed by the one or more processors, cause the communication device to: 

receive, from a terminal device via the wireless interface, a first authentication request generated using a first public key of the communication device; 

send, to the terminal device via the wireless interface, a first authentication response responsive to the first authentication request; 

after sending the first authentication response to the terminal device, 

receive second connection information from the terminal device via the wireless interface, wherein the second connection information comprises information for establishing a second wireless connection via the wireless interface between the communication device and an external device different from the communication device; 

establish, using the second connection information, the second wireless connection via the wireless interface between the communication device and the external device; 

after receiving the second connection information from the terminal device, 

















receive a query request from the terminal device via the wireless interface; and 

after receiving the query request from the terminal device, send, to the terminal device via the wireless interface, a query response responsive to the query request, in a case where the communication device establishes the second wireless connection with the external device using the second connection information.

Claim 16:

A communication device comprising: 

a wireless interface; 

one or more processors; and 

a memory storing instructions that, when executed by the one or more processors, cause the communication device to: 

receive, from a terminal device via the wireless interface, an authentication request generated using a first public key of the communication device; 

send, to the terminal device via the wireless interface, an authentication response responsive to the authentication request; 

after sending the authentication response to the terminal device, 

receive, from the terminal device via the wireless interface, connection information, wherein the connection information comprises information for establishing a second wireless connection between the communication device and an external device via the wireless interface; 


establish, using the connection information, the second wireless connection between the communication device and the external device; 


after receiving the connection information from the terminal device, receive, from the terminal device via the wireless interface and via the external device, a confirmation request in a case where a first wireless connection is established between the terminal device and the external device and the second wireless connection is established between the communication device and the external device; and send, to the terminal device via the wireless interface and via the external device, a confirmation response responsive to the confirmation request.

Claim 18:

… prior to receiving the print data, receive, from the terminal device via the wireless interface and not via the external device, 

a query request to query whether the second wireless connection has been established; and after receiving the query request from the terminal device and establishing the second wireless connection between the communication device and the external device, send, to the terminal device via the wireless interface and not via the external device, a query response responsive to the query request.









10.       It is clear that all the elements of the application claims [1, 14 and 15] are to be found in patent claims [1, 6, 15, 16 and 18], (as the application claims [1, 14 and 15] fully encompasses patent claims [1, 6, 15, 16 and 18]).  The difference between the application claims [1, 14 and 15] and the patent claims [1, 6, 15, 16 and 18] lies in the fact that the patent claims includes more elements and is thus more specific.  Thus the invention of claims [1, 6, 15, 16 and 18] of the patent is in effect a “species” of the “generic” invention of the application claims [1, 14 and 15].  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
  
11.      For example, independent claim 1 of the application does not require “a confirmation request in a case where a first wireless connection is established between the terminal device and the external device and the second wireless connection is established between the communication device and the external device; and receive, from the communication device via the external device and via the wireless interface, a confirmation response responsive to the confirmation request.” that is claimed in the patent claim 1.
For example, independent claim 14 of the application does not require “a confirmation request in a case where a first wireless connection is established between the terminal device and the external device, and the second wireless connection is established between the communication device and the external device; and receive, from the communication device via the external device and via the wireless interface, a confirmation response that is responsive to the confirmation request.” that is claimed in the patent claim 15.
For example, independent claim 15 of the application does not require “a confirmation request in a case where a first wireless connection is established between the terminal device and the external device and the second wireless connection is established between the communication device and the external device; and send, to the terminal device via the wireless interface and via the external device, a confirmation response responsive to the confirmation request.” that is claimed in the patent claim 16.

Since application claims [1, 14 and 15] are anticipated by claims [1, 6, 15, 16 and 18] of the patent, it is not patentably distinct from claims [1, 14 and 15] of the patent.

12.      Claim 2 of the current application corresponds to claim 2 of US 11,200,012.
13.      Claim 3 of the current application corresponds to claim 3 of US 11,200,012.
14.      Claim 4 of the current application corresponds to claim 5 of US 11,200,012.
15.      Claim 5 of the current application corresponds to claim 6 of US 11,200,012.
16.      Claim 6 of the current application corresponds to claim 7 of US 11,200,012.
17.      Claim 7 of the current application corresponds to claim 8 of US 11,200,012.
18.      Claim 8 of the current application corresponds to claim 9 of US 11,200,012.
19.      Claim 9 of the current application corresponds to claim 10 of US 11,200,012.
20.      Claim 10 of the current application corresponds to claim 11 of US 11,200,012.
21.      Claim 11 of the current application corresponds to claim 12 of US 11,200,012.
22.      Claim 12 of the current application corresponds to claim 13 of US 11,200,012.
23.      Claim 16 of the current application corresponds to claim 17 of US 11,200,012.
24.      Claim 17 of the current application corresponds to claim 18 of US 11,200,012.
25.      Claim 18 of the current application corresponds to claim 19 of US 11,200,012.
28.       Claim 19 of the current application corresponds to claim 20 of US 11,200,012.
23.      Claim 18 of the current application corresponds to claim 18 of US 11,200,012.
24.      Claim 19 of the current application corresponds to claim 19 of US 11,200,012.
25.	Claim 20 of the current application does not correspond to any claim of US 11,200,012 but ‘configuring for a WiFi connection that conforms to a WiFi standard’ would be an obvious variation to the patent. 

Allowable Subject Matter
26.       Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting, set forth in this Office action.

27.       The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause a terminal device to: obtain a first public key of a communication device; send, to the communication device via a wireless interface of the terminal device, a first authentication request generated using the first public key; receive, from the communication device via the wireless interface, a first authentication response responsive to the first authentication request; after the first authentication response is received from the communication device, generate second connection information for establishing a second wireless connection between the communication device and an external device different from the communication device; send the second connection information to the communication device via the wireless interface; after sending the second connection information to the communication device, send a query request to the communication device via the wireless interface; and after sending the query request to the communication device, receive, from the communication device via the wireless interface, a query response responsive to the query request, in a case where the communication device establishes the second wireless connection with the external device using the second connection information.

Regarding Claim 14:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations a terminal device comprising: a wireless interface; one or more processors; and a memory configured to store instructions that, when executed by the one or more processors, cause the terminal device to:: obtain a first public key of a communication device; send, to the communication device via the wireless interface, a first authentication request generated using the first public key; receive, from the communication device via the wireless interface, a first authentication response responsive to the first authentication request; after the first authentication response is received from the communication device, generate second connection information for establishing a second wireless connection between the communication device and an external device different from the communication device; send the second connection information to the communication device via the wireless interface; after sending the second connection information to the communication device, send a query request to the communication device via the wireless interface; and after sending the query request to the communication device, receive, from the communication device via the wireless interface, a query response responsive to the query request, in a case where the communication device establishes the second wireless connection with the external device using the second connection information.

Regarding Claim 15:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations a communication device comprising: a wireless interface; one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the communication device to: receive, from a terminal device via the wireless interface, a first authentication request generated using a first public key of the communication device; send, to the terminal device via the wireless interface, a first authentication response responsive to the first authentication request; after sending the first authentication response to the terminal device, receive second connection information from the terminal device via the wireless interface, wherein the second connection information comprises information for establishing a second wireless connection via the wireless interface between the communication device and an external device different from the communication device; establish, using the second connection information, the second wireless connection via the wireless interface between the communication device and the external device; after receiving the second connection information from the terminal device, receive a query request from the terminal device via the wireless interface; and after receiving the query request from the terminal device, send, to the terminal device via the wireless interface, a query response responsive to the query request, in a case where the communication device establishes the second wireless connection with the external device using the second connection information.

Regarding Claims 2-13 and 16-20:
Claims 2-13, and 16-20 depend from allowable claims 1 and 15 and, by virtue of their dependency, are also indicated as allowable subject matter.

Conclusion
28.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Goto (US 2017/0215067) discloses a communication apparatus receives information encrypted based on encryption information obtained by capturing an image of code information about the communication information from a different communication apparatus operating as an access point to form a wireless network. The communication apparatus and the different communication apparatus perform encrypted communication based on the information.
        
29.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEIL R MCLEAN/Primary Examiner, Art Unit 2677